Name: Commission Regulation (EEC) No 2174/91 of 24 July 1991 re-establishing the levying of customs duties on products of category 41 (order No 40.0410), originating in Czechoslovakia to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  international trade;  leather and textile industries
 Date Published: nan

 25. 7. 91 Official Journal of the European Communities No L 202/7 COMMISSION REGULATION (EEC) No 2174/91 of 24 July 1991 re-establishing the levying of customs duties on products of category 41 (order No 40.0410), originating in Czechoslovakia to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of category 41 (order No 40.0410), originating in Czechoslovakia, the relevant ceiling amounts to 375 tonnes ; Whereas on 2 April 1991 imports of the products in question into the Community, originating in Czechoslo ­ vakia, a country covered by preferential tariff arrange ­ ments, reached and were charged against that ceiling : Whereas it is appropriate to re-establish the levying of customs Czechoslovakia duties for the products in ques ­ tion with regard to Czechoslovakia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), as modified by Regulation (EEC) No 3835/90 (2), and in particular Article 1 2 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual celings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 28 July 1991 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Czechoslovakia : Order No Category(unit) CN code Description 40.0410 41 5401 10 11 Yarn of synthetic filament (continuous), not put up (tonnes) 5401 10 19 for retail sale, other than non-textured single yarn untwisted or with a twist of not more than 50 \ 5402 10 10 turns per metre \ 5402 10 90 l 5402 20 00 \ 5402 31 10 \ 5402 31 30 \ 5402 31 90 \ 5402 32 00 5402 33 10 \ 5402 33 90 Il 5402 39 10 II 5402 39 90 Il 5402 49 10 I l 5402 49 91 Il 5402 49 99 Il 5402 51 10 5402 51 30 Il 5402 51 90 I 5402 52 10 I 5402 52 90 5402 59 10 II 5402 59 90 I 5402 61 10 Il 5402 61 30 I 5402 61 90 \ 5402 62 10 5402 62 90 i 5402 69 10 II 5402 69 90 Il ex 5604 20 00 ex 5604 90 00 (') OJ No L 370, 31 . 12 . 1990, p. 39. 0 OJ No L 370, 31 . 12. 1990, p. 126. No L 202/8 Official Journal of the European Communities 25. 7. 91 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communites. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1991 . For the Commission Christiane SCRIVENER Member of the Commission